DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 12/21/2021.
Applicant’s amendments to the specification are sufficient to overcome the specification objections set forth in the previous office action. 
Applicant’s amendments to and/or arguments and/or cancellation of the claims are sufficient to overcome the claim objections set forth in the previous office action except for that set forth in Par. 15.
Applicant’s amendments to and/or cancellation of the claims are sufficient to overcome the claim objections set forth in the previous office action.

Claim Objections
Claim 10 is objected to because of the following informalities:  amend “the tapered end surface” to –the respective distal or proximal tapered end surface- in ll. 6.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  amend “claim 12” to –claim 29- in ll. 1.  Appropriate correction is required.  The Examiner notes the claim will be interpreted as depending on claim 29 since claim 12 is cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 & 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashino et al. (2009/0048589, previously cited) in view of Bilotti et al. (2007/0175963, previously cited) and Lau et al. (2006/0217706, previously cited).
Concerning claim 1, as illustrated in Fig. 20-22B, Takashino et al. disclose a device (treatment system 10; [0071]) for creating an arteriovenous (AV) fistula, comprising: 
a proximal base having a distal end surface (main body side holding portion (a main body side grasping portion) 222; [0247]); 
a distal tip connected to the proximal base and movable relative to the proximal base, said distal tip having a proximal end surface (detachable side holding portion 224 comes away from a main body side holding portion  and includes an ; 
a first heating assembly comprising an energized heating element disposed on at least one of said distal end surface or said proximal end surface (a first high-frequency electrode 254 is disposed as an applying portion or an energy emitting portion at the distal end of the cylindrical member 232 of main body side holding portion 222 // or // second high-frequency electrode 274 as an output member or an energy applying portion is provided outside the cutter receiving portion 270 which is provided on head portion 264 of detachable side holding portion 224; [0250], [0254], [0258-0259]); and 
a second heating assembly disposed on the other one of said distal end surface or said proximal end surface (second high-frequency electrode 274 as an output member or an energy applying portion is provided outside the cutter receiving portion 270 which is provided on head portion 264 of detachable side holding portion 224 // or // a first high-frequency electrode 254 is disposed as an applying portion or an energy emitting portion at the distal end of the cylindrical member 232 of main body side holding portion 222; [0250], [0254], [0258-0259]); 
wherein the distal end surface and the proximal end surface are adapted to contact opposing sides of a tissue portion to create the fistula (the holding section opening/closing knob 212 of the handle 202 is operated in order to hold the living tissue to be treated between the main body side holding portion 222 and the detachable side holding portion 224 such that when appropriate energy is applied an opening can be created; [0262-0263] [0259]).

Takashino et al. in view of Bilotti et al. fail to disclose the second heating assembly to comprise a passive non-energized heat spreader. However, Lau et al. disclose a grasping device comprising a base and a tip (jaws 460) each comprising a heating assembly comprising an energized resistive heating element (344/464) disposed on its surface and a passive non-energized heat spreader (plate 346 is a conductive plate for absorbing heat and welding tissue) disposed on its surface.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Bilotti et al. such that the heating assemblies each comprise an energized heating element and a passive non-energized heat spreader in order to provide the benefit of a heating assembly that absorbs some of the heat to function as a tissue welding surface to have an improved device that increases the operating efficiency of the device while ensuring the least amount of 
Concerning claim 2, Bilotti et al. further disclose said distal tapered end surface is oriented at an angle of 15-90 degrees relative to a longitudinal axis of said device (Fig. 3).  
Concerning claims 3-4, Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose said distal tapered end surface is oriented at an angle of 15-50 degrees, and specifically at an angle of approximately 23 degrees, relative to said longitudinal axis.  It would have been an obvious matter of design choice to modify the invention of Takashino et al. in view of Bilotti et al. and Lau et al. such that the distal tapered end surface is oriented at an angle of 15-50 degrees, and specifically at an angle of approximately 23 degrees, relative to said longitudinal axis, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Concerning claim 5, Bilotti et al. further disclose the tapers of said tapered end surfaces (40, 42) matching and fully engaging with one another when engaged (Fig. 5).  
Concerning claim 6, Takashino et al. further disclose a shaft (262) for connecting the distal tip (224) to the proximal base (222), the shaft (262) being extendable and retractable to extend and retract the distal tip (224) relative to the proximal base (222) ([0264]; Fig. 21A-B).
Claim 7 
Concerning claim 8, Takashino et al. disclose the energized heating element (254) to comprise a serpentine configuration ([0276-0277], [0281-0282]; Fig. 22A-B). 
Concerning claim 9, Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose a temperature sensor near the energized heating element for providing closed loop temperature control to the heating assembly.  However, Lau et al. further disclose a temperature sensor near the energized heating element (344/464) for providing closed loop temperature control to the heating assemblies (344/464, 346).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Bilotti et al. and Lau et al. to further comprise a temperature sensor near the energized heating element for providing closed loop temperature control to the heating assembly in order to provide the benefit of monitoring temperature and controlling application of power to the first heating assembly as taught by Lau et al. (Claim 16). 
Concerning claim 10, Lau et al. further disclose the passive non-energized heat spreader (346) comprises a thermally conductive material which extends across a substantial portion of the at least one of said distal tapered end surface and said proximal tapered end surface on which it is disposed, the passive non-energized heat spreader (346) being in thermal contact with the energized heating element (344/464) to draw heat from the energized heating element (344/464) and spread the heat across the tapered end surface ([0010], [0129-0130], [0145]; Fig. 15-17 & 22A-B)..  
Concerning claim 11, Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose the passive non-energized heat spreader is constructed so that it has a In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 21 is rejected upon the same rationale as applied to claim 1. 
Claim 22 is rejected upon the same rationale as applied to claim 1.
Concerning claim 23, Lau et al. further disclose the energized heating element (344) can be embedded into the heat spreader (346) (Fig. 17).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashino et al. (2009/0048589, previously cited) in view of Bilotti et al. (2007/0175963, previously cited) and Lau et al. (2006/0217706, previously cited), as applied to claim 1, in further view of Adams (2003/0040764, previously cited) or Makower et al. (6,068,638, previously cited).
Concerning claim 14, Takashino et al. disclose the distal tip (264) comprising a tapered outer surface, tapering down from the proximal end surface toward a distal end thereof (Fig. 21A).  Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose the distal end of the distal tip comprising an aperture for a through lumen for receiving a 
The Examiner notes to Applicant that the guidewire is not positively claimed in claim 14, and thus, since the prior art discloses apertures for guidewires, an appropriately sized guidewire can be chosen. 

Claims 24-25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashino et al. (2009/0048589, previously cited) in view of Bilotti et al. (2007/0175963, previously cited) and Lau et al. (2006/0217706, previously cited), as applied to claim 6, in further view of Dycus et al. (2003/0229344, previously cited).
Concerning claims 24-25, Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose the first heating assembly and the shaft comprising non-stick surfaces.  However, Dycus et al. disclose a device (10) comprising two surfaces (100) and a first heating assembly comprising an energized heating element (2000) that is coated with a non-stick coating (2222).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Bilotti et al. and Lau et al. such that the first heating assembly and the energized heating element and shaft comprise a non-stick surface in order to provide the benefit of reducing sticking as taught by Dycus et al. ([0201], [0203])  Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose the second heating assembly to comprise a non-stick surface.  However, Lau et al. further disclose an embodiment comprising a heat spreader (458) having a nonstick surface.  . 

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashino et al. (2009/0048589, previously cited) in view of Bilotti et al. (2007/0175963, previously cited), Lau et al. (2006/0217706, previously cited) and Dycus et al. (2003/0229344, previously cited), as applied to claim 25, in further view of McGreevy et al. (2008/0187989, previously cited).
Concerning claim 26, Takashino et al. in view of Bilotti et al., Lau et al. and Dycus et al. fail to disclose the non-stick surfaces to have a surface finish of less than 16 Ra.  However, McGreevy et al. disclose a device (20) having a non-stick surface with a surface finish of less than 16 Ra.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Bilotti et al., Lau et al. and Dycus et al. such that the non-stick surfaces have a surface finish of less than 16 Ra since McGreevy et al. teach that a Ra of less than 16 RA for minimal to no tissue sticking ([0099]). 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takashino et al. (2009/0048589, previously cited) in view of Bilotti et al. (2007/0175963, previously cited) and Lau et al. (2006/0217706, previously cited), as applied to claim 1, in further view of Ponzi et al. (6,024,739, previously cited).
Concerning claim 27, Takashino et al. in view of Bilotti et al. and Lau et al. fail to disclose a position sensor for monitoring movement of the distal tip.  However, Ponzi et al. disclose a device (10) comprising a position sensor (72) in distal tip (14).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Takashino et al. in view of Bilotti et al. and Lau et al. to comprise a position sensor in order to provide the benefit of a location of the distal tip on a visual display as taught by Ponzi et al. (Col. 1-2, ll. 60-3, Col. 8-9, ll. 60-36; Fig. 1-2B). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 21-27 & 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,439,710. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claims 1-12, 21-27 & 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,452,015. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claims 1-12, 21-27 & 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,474,562 Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claims 1-12, 21-27 & 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,931,164. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,070,866. Although the claims they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,231,771. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 & 9 of U.S. Patent No. 10,292,708 in view of Lau et al. (2006/0217706).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and a first heating assembly disposed on either the first or second distal tapered end surfaces. U.S. Patent No. 10,292,708 fails to disclose a second heating assembly comprising a passive non-energized heat spreader disposed on another of the tapered surfaces.  However, Lau et al. disclose a grasping device comprising a base and a tip (jaws 460) each comprising a heating assembly comprising an energized resistive heating element (344/464) disposed on its surface and a passive 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,499,919 in view of Lau et al. (2006/0217706).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and a first heating assembly disposed on either the first or second distal tapered end surfaces. U.S. Patent No. 10,499,919 fails to disclose a second heating assembly comprising a passive non-energized heat spreader disposed on another of the tapered surfaces.  However, Lau et al. disclose a grasping device comprising a base and a tip (jaws 460) each comprising a heating assembly comprising an energized resistive heating element (344/464) disposed on its surface and a passive non-energized heat spreader (plate 346 is a conductive plate for absorbing heat and welding tissue) disposed on its surface.  At the time of the invention, it would have been 
Claims 1-12, 21-27 & 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,722,285. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claims 1-12, 21-27 & 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,772,672. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claims 1-7, 10 & 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 & 20 of U.S. Patent No. 11,083,518. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claims 1-7, 10 & 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 & 18 of U.S. Patent No. 11,166,727 in view of Lau et al. (2006/0217706).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and a first heating assembly disposed on either the first or second distal tapered end surfaces. However, Lau et al. disclose a grasping device comprising a base and a tip (jaws 460) each comprising a heating assembly comprising an energized resistive heating element (344/464) disposed on its surface and a passive non-energized heat spreader (plate 346 is a conductive plate for absorbing heat and welding tissue) disposed on its surface.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 11,166,727 such that the heating assemblies each comprise an energized heating element and a passive non-energized heat spreader in order to provide the benefit of a heating assembly that absorbs some of the heat to function as a tissue welding surface to have an improved device that increases the operating 
Claims 1-12, 21-27 & 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 11,172,976 Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 & 19-21 of copending Application No. 16/990851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a device for creating an AV fistula comprising a proximal base with a distal tapered end surface and a distal tip with a proximal tapered end surface and first and second heating assemblies disposed on either the first or second distal tapered end surfaces. Co-pending application 16/990851 fails to disclose the distal end surface of the proximal base and the proximal end surface of the distal tip to be tapered.  However, Bilotti et al. disclose a device (10) comprising a proximal base (12) having a distal tapered end surface (40) and a distal tip (14) having a proximal tapered end surface (42).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of co-pending application 16/990851 such that the distal end surface of the .   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 29-30 are allowed.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone, nor in combination, disclose a device comprising a passive non-energized heat spreader that comprises a plurality of raised segments forming a segmented rib for creating a focused heat conduction path through tissue in combination with the other cited claim elements.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
In response to Applicant's arguments that the disclosure of Lau provides for the energized/active heating element and passive heating element on the same surface of the jaw 330 and thus fails to teach the “heating elements on separate surfaces”, the Examiner respectfully disagrees.  First, the Examiner looks specifically to the teaching “the heat sink may be provided on the jaw opposite the hot wire” ([0130]).  Thus, in the embodiment of Fig. 17 and as discussed in Par. [0129-0130]), Lau et al. explicitly teaches energized heating element disposed on one “tip” (i.e., jaw) and a passive non-energized heat spreader disposed the other “tip” (i.e., jaw).  In response to Applicant’s arguments that Lau fails to explicitly teach that clamping plate 462 in Figs. 22A-B has not been taught as a passive, non-energized heat spreader, the Examiner agrees and the alternative of “plate 462” from the rejection of claim 1 is removed.  The Examiner notes that “plate 346” is still applicable and is maintained.  In view of Lau et al.’s teachings, the rejection of claim 1 is maintained and the combination provides for first and second heating assemblies each comprising an energized heating element and a passive non-energized heat spreader in view of the teachings of Takashino et al. and Lau et al. 
The Examiner further expands upon the cited teachings of Lau et al. in the rejection of claim 1 as follows: Lau et al. teaches in Fig. 22A-B and Par. [0145] “FIGS. 22A and 22B represent jaw configurations for a variety of different materials and combinations, including heaters on one or both sides of the tissue…”, thus providing the teaching that the various heaters/heating assemblies (energized and passive) can be located on a single tip (Fig. 17 & 22A & [0129]), on opposite tips Fig. 17 & [0129-0130]), and/or on both tips (Fig. 22B & [0145]). Lau et al. also teaches that “it is important to each of the various aspects of the present invention may be used to advantage in combination with the other aspects” in Par. [0065] thus providing support for the combination of the various embodiments cited. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794